             Case 3:12-cv-04854-LB Document 886 Filed 10/23/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                            San Francisco Division

11   DJENEBA SIDIBE, JERRY JANKOWSKI, SUSAN                        Case No. 3:12-cv-04854-LB
     HANSEN, DAVID HERMAN, OPTIMUM GRAPHICS,
12   INC., and JOHNSON POOL & SPA, on Behalf of
     Themselves and All Others Similarly Situated,                 ORDER GRANTING
13
                                                                   PLAINTIFFS’ RULE 56(d)
                                     Plaintiffs,                   MOTION FOR PARTIAL
14
                                                                   SUMMARY JUDGMENT RE:
              v.                                                   DISTINCT PRODUCTS
15
     SUTTER HEALTH,
16
                                     Defendant.
17

18         For the reasons advanced by Sutter in its opposition, and discussed at the October 22, 2020
19    hearing, the court grants the plaintiffs’ motion for partial summary judgment as follows:
20         The plaintiffs presented evidence, and Sutter concedes, that inpatient-hospital services offered
21    at Sutter’s Tying Hospitals, on the one hand, and inpatient-hospital services offered at Sutter’s
22    Tied Hospitals, on the other, indeed are distinct or separate products. The court thus grants the
23    plaintiffs’ partial summary judgment, as a matter of law, on the “distinct products” element of
24    their tying claims under the Cartwright and Sherman Acts.
25         IT IS SO ORDERED.
26    DATED: October 23, 2020                      _______________________________________
                                                   LAUREL BEELER
27                                                 United States Magistrate Judge
28


     Order – No. 3:12-CV-04854-LB
